Citation Nr: 0519000	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle fracture, to include 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1939 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

The service-connected right ankle disability results in 
marked limitation of motion with pain and complaints of 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent have not 
been met for the service-connected residuals of a right ankle 
fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003, 5010, 5262, 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
August 2001 and July 2002 rating decisions, December 2001 
statement of the case (SOC), and July 2002 and March 2005 
supplemental statements of the case (SSOCs) that discussed 
the pertinent evidence, and the laws and regulations related 
to a claim for an increased rating.  Moreover, these 
documents essentially notified him of the evidence needed by 
the veteran to prevail on his claim.

In addition, in February 2002, and May and August 2004 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claim, and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit "any" additional information to the RO.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs, and notice letters dated in February 
2002, and May and August 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in February 2001.  Thereafter, The RO issued rating decisions 
in August 2001 and July 2002.  In February 2002, and May and 
August 2004, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit pertinent evidence pertaining to his claim, after 
initial AOJ adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder all of 
the veteran's current VA outpatient treatment records and 
afforded him two VA examinations, the reports of which are 
associated with the claims file.  The veteran was also 
afforded a Board hearing in February 2003.  The veteran has 
not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Therefore, the Board finds that any error in the 
timing of the veteran's notification of the VCAA constituted 
harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).




II.  Factual Background

December 2000 and February 2001 VA outpatient records show 
the veteran had seen an orthopedist for right ankle pain 
where he had nonunion of the right foot after trauma.  The 
orthopedist recommended a molded ankle/foot orthosis brace.  
He was given shoes.  The veteran was evaluated for 
instability, which was improved with the use of the brace.  
He had a varus positioning of the right calcaneal region and 
needed orthopedic shoes and knee high support hose.  X-rays 
showed degenerative joint disease.  Examination showed 
swelling of the lateral right malleolar with varus 
positioning of the heel and calcaneus.  He was previously 
told he had a nonunion.  Currently he had pain medially and 
posteriorly.  The veteran had 10 degrees of dorsiflexion and 
30 degrees of plantar flexion, which was not painful.  The 
assessment was right ankle instability, controlled with a 
brace, and degenerative joint disease.

In March 2001, the veteran underwent VA examination.  He 
could walk approximately one block at a time at a slow pace 
with a limp.  He used a plastic brace for support around the 
ankle to help stabilize the ankle.  He stated that the ankle 
was unstable without the brace.  He used Advil to help manage 
the pain.  Physical examination demonstrated moderate to 
severe swelling of the right ankle.  Plantar flexion was from 
0 to 20 degrees.  Dorsiflexion was from 0 to 10 degrees with 
mild laxity of the right ankle joint.  There was tenderness 
around the right ankle joint.  The diagnostic impression was 
moderate to severe degenerative joint disease of the right 
ankle, confirmed by x-ray.  The veteran clearly demonstrated 
a moderate degree of fatigability and mild instability of the 
right ankle.  He was prone for progression of his symptoms.

An October 2001 VA clinical record shows the veteran 
complained of continuous right ankle pain.  Lately it was 
worse and with every step.  He had pain on both sides of the 
right ankle with difficulty going up and down steps.  There 
was chronic swelling of both malleoli, right with tenderness 
on pressure.  There was no warmth or redness.  There was pain 
on range of motion of the ankle, which was half of what was 
normal.

In February 2003, the veteran testified before the 
undersigned at the RO.  The veteran testified that he walked 
with a cane, which he used due to his service-connected right 
ankle disability.  He reported that he also wore a brace on 
his right ankle.  He related that his right ankle was sore 
all the time, especially with stairs.  He stated that he had 
constant swelling of the ankle.  He related that with the 
brace on, he did not have much give up or down in his range 
of motion.  Without the brace, he had more movement, but 
stated that it hurt much more when he stepped on it.  The 
brace also stabilized the ankle and kept the veteran from 
turning it or losing his balance.

The veteran testified that the examining physician grabbed 
his foot and bent it up and down telling him that he had more 
range of motion.  He did not have the range of motion when he 
walked because he wore the brace.  Only if the veteran walked 
on uneven ground did his ankle have a tendency to go over.  
It turned if he did not have the brace on.  He was able to 
walk 50 feet before he had to stop.  His ankle would tire.

In September 2004, the veteran underwent VA examination.  He 
had chronic pain in the right ankle region.  He described 
deep achy pain with stiffness and instability.  The veteran 
used a cane and a brace to stabilize the right ankle.  He 
could walk 50 to 75 feet at a time.  He had particular 
difficulty with steps.  He took Tylenol and other over-the-
counter medications for the pain.  He did not have flares, as 
he had constant pain.

On examination, there was severe swelling of the right ankle.  
Plantar flexion was from 0 to 10 degrees, and dorsiflexion 
was from 0 to 15 degrees.  There was instability of the 
talofibular ligament on the right side of a moderate 
severity.  The impression was a history of clear degenerative 
joint disease of the ankle by x-rays.  There was a moderate 
to severe reduction in endurance.

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran is currently assigned a 20 percent rating under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5262 (2004).

Under DC 5010, arthritis, due to trauma, substantiated by x-
ray findings, is to be rated as arthritis degenerative.

Under DC 5003, arthritis, degenerative (hypertrophis or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific join or joints involved (DC 
5200 etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is assigned.  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  
Note 1 indicates that the 20 percent and 10 percent ratings 
based on x-ray findings above, will not be combined with 
ratings based on limitation of motion.  Note 2 states that 
the 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  
38 C.F.R. § 4.71a, DC 5003 (2004).

In the veteran's case, DC 5003 refers to 38 C.F.R. § 4.71a, 
DC 5271 (2004), which provides rating criteria for limited 
motion of the ankle.  Moderate limitation of motion warrants 
a 10 percent rating, and marked limitation of motion warrants 
a 20 percent rating.  Id.  Here, the Board notes that the 
veteran's right ankle is already assessed as 20 percent 
disabling, the maximum allowed under DC 5271.  Therefore, his 
right ankle disability does not warrant an increase under 
this code.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  With respect to the requirements of DeLuca, supra, the 
Board notes that the veteran already receives the maximum 
schedular rating for range of motion of the ankle.  See 
Diagnostic Code 5271.  Therefore, application of DeLuca, if 
it was required, will not increase the veteran's assigned 
disability rating.

Under 38 C.F.R. § 4.71a, DC 5262 (2004), which rates 
impairment of the tibia and fibula, malunion warrants a 10 
percent disability rating with slight knee or ankle 
disability, a 20 percent disability rating with moderate knee 
or ankle disabling, and a 30 percent disability rating with 
marked knee or ankle disability.  A 40 percent rating is 
warranted for nonunion of the tibia and fibula with loose 
motion, requiring a brace.  Id.  Under DC 5262, the veteran's 
right ankle disability also does not warrant an increased 
rating.  In this respect, there is no evidence of any 
malunion or nonunion of the tibia or fibula.  .

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 5262 do not provide a basis 
to assign an evaluation higher than the 20 percent rating the 
veteran receives.  Specifically, the veteran has never been 
diagnosed with ankylosis of the ankle and his disability is 
not analogous to ankylosis in plantar flexion between 30 to 
40 degrees or in dorsiflexion between 0 to 10 degrees.  Thus, 
the next higher 30 percent rating under DC 5270, ankle 
ankylosis, is not warranted.

In sum, the evidence shows that the veteran's right ankle 
disability is manifested by at most marked limitation of 
motion, which warrants a 20 percent rating.  While the 
veteran complains of instability of the right ankle, there is 
no applicable diagnostic code which allows for a higher 
rating based on ankle instability.  Thus, the Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 20 percent for the service-
connected right ankle disability.  In making this 
determination, the Board has considered the benefit-of-the 
doubt doctrine but finds that it is inapplicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 20 percent for residuals of 
a right ankle fracture, to include degenerative joint 
disease, is denied.





	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


